United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit                  May 12, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-30785



                        CITY OF SHREVEPORT,

                                                Plaintiff-Appellee,


                               VERSUS


      SHREVEPORT CANADIAN FOOTBALL INC., BERNARD GLIEBERMAN,


                                              Defendants-Appellants.



           Appeal from the United States District Court
               For the Western District of Louisiana
                             97-CV-2353



Before DAVIS, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

      After reviewing the record and considering the briefs of the

parties and argument of counsel, we are persuaded that the district

court did not err in concluding that Shreveport Pirates, Inc. (SPI)

was not a mandate or agent of Shreveport Canadian Football, Inc.

(Football).    Because that is the only issue we left open for the

district court to consider on remand and because the district court


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
did not err in reaching this conclusion, we affirm the judgment of

the district court.

     AFFIRMED.




                                2